DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 5, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1, Line 3; and Claim 5, Lines 3-4 recite the limitation “installed in a store or the like”.
For purpose of examination the limitation of Claim 1, Line 3; and Claim 5, Lines 3-4 is interpreted as reciting: installed in a store.

Claims 2-4 are also rejected under 112(b) as they inherit the deficiencies of Claim 1 as identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mouftah et al. (2018/0336551), Hafner et al. (2009/0313104) and Turner (2014/0067493).
Claims 1 and 5: Mouftah discloses a communication system which includes a charging facility (120) which can be connected to a vehicle (110), a management server (140) which can communicate with the charging facility (120), and a payment terminal related to the charging facility (120) and 5can communicate with the management server (140) (Fig.2), the system comprising: a first function of managing first management information indicating correspondence between a vehicle ID assigned to each vehicle (110) and a user ID assigned to each user who uses each vehicle (100) by the management server (140) (Par.165); a second function of acquiring the vehicle ID (26) transmitted by the vehicle (110) with the 10charging facility (120) and transmitting it to the management server (140) when a user of a vehicle (110) performs a charging operation on the vehicle at the charging facility (120) (Par.107); a third function of permitting start of charging of the charging facility when the management server (140) succeeds in user authentication based on the vehicle ID (26) received from the charging facility (140) and the first management information (Par.108).
Mouftah does not explicitly teach the payment terminal is installed in a store.  
Hafner teaches a charging facility (606) which can be connected to a vehicle (600) (Fig.6); and a payment terminal installed in a store (Par.84, Vendor that manages financial transactions associated with vehicle charging.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hafner in the system of Mouftah to have had potentially increased traffic and sales in a vendors store by offering charging to potential customers of the store (Par.58). 
Furthermore, Mouftah does not explicitly teach 15a fourth function of transmitting a charge authentication ID to a vehicle to be charged or a mobile terminal owned by the corresponding user after the charging facility starts charging; and a fifth function of identifying presence of at least charging history with the management server by acquiring the charge authentication ID transmitted from the mobile 20terminal of the corresponding user with the payment terminal or the management server when payment of a fee associated with a consumption behavior of each user is made on the payment terminal.  
Turner teaches transmitting a charge authentication ID (charging session identifier) to a mobile terminal (mobile device) owned by a corresponding user after a charging facility starts charging (Par.40-41); and identifying presence of at least charging history (information for computing charging session cost) with a management server (210) by acquiring the charge authentication ID (charging session identifier) transmitted from the mobile 20terminal (mobile device) of the corresponding user (Par.43) with a payment terminal (270) when payment of a fee associated with a consumption behavior of each user is made on the payment terminal (270) (Par.38 and 44-47).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Turner in the system of Mouftah to have had uniquely identified an initiated charging session (Par.40) thereby accurately billing a particular vehicle for charging.
Claim 2: Mouftah, Hafner and Turner teach the limitations of claim 1 as disclosed above. Mouftah does not explicitly teach wherein 25the management server includes a sixth function of issuing coupon information which grants a benefit for a fee associated with a user's consumption behavior when a result identified by the fifth function satisfies a predetermined condition.  
Hafner teaches a management server includes issuing coupon information (516) which grants a benefit for a fee associated with a user's consumption behavior when a result identified when payment of a fee associated with a consumption behavior of each user is made on a payment terminal satisfies a predetermined condition (Par.78-79).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hafner in the system of Mouftah to have had provided incentives to encourage an operator of the electric vehicle to perform one or more behaviors associated with charging the electric vehicle (Par.49) thereby increasing the potential profit from the charging facility owner.
Claim 4: Mouftah, Hafner and Turner teach the limitations of claim 2 as disclosed above. Mouftah does not explicitly teach wherein 5the management server includes a ninth function of managing consumption behavior history of the corresponding user when payment of a fee associated with a consumption behavior of each user is performed on the payment terminal, and the sixth function of the management server issues the coupon information according to the consumption behavior history acquired by the ninth function.  
Hafner teaches a management server includes managing consumption behavior history of the corresponding user when payment of a fee associated with a consumption behavior of each user is performed on a payment terminal, and the management server issues coupon information (516) according to the consumption behavior history (Par.79).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hafner in the system of Mouftah to have had provided incentives to encourage an operator of the electric vehicle to perform one or more behaviors associated with charging the electric vehicle (Par.49) thereby increasing the potential profit from the charging facility owner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mouftah et al. (2018/0336551), Hafner et al. (2009/0313104) and Turner (2014/0067493) as applied to claim 2 above, and further in view of Smith (6,727,809).
Claim 3: Mouftah, Hafner and Turner teach the limitations of claim 2 as disclosed above. Mouftah teaches the charging facility (120) transmitting information via a charging electric cable (cable connected between EV110 and 124) (Par.107).
Mouftah does not explicitly teach wherein 30the charging facility includes a seventh function of transmitting advertisement information via the charging electric cable during a charging operation for each vehicle and an eighth function of managing browsing history related to information selected by the user of the vehicle to be charged in the transmitted advertisement information, and 23 the sixth function of the management server issues the coupon information according to the browsing history acquired based on the eighth function.  
Smith teaches a charging facility (Station 1) (Fig.1a) includes transmitting advertisement information via a charging electric cable (18) (Col.7, Lines 1-9) during a charging operation for each vehicle (1) (Col.7, Lines 55-63) and managing browsing history related to information selected by the user of the vehicle (1) to be charged in the transmitted advertisement information, and issuing23 coupon information according to the browsing history acquired (Col.7, Lines 65-67) (Col.8, Lines 1-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Smith in the system of Mouftah to have had provided information of merchants and/or recreational areas within a predetermined radius of the charging station (Col.7, Lines 60-65) and have had sold or rented message space for delivery to a vehicle (Col.11, Lines 14-16) thereby potentially increasing profit of the charging station owner and the local merchants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 14, 2022